Exhibit 10.2

SECOND RENEWAL, AMENDMENT AND RESTATEMENT

OF

EMPLOYMENT AGREEMENT

THIS SECOND RENEWAL, AMENDMENT AND RESTATEMENT OF EMPLOYMENT AGREEMENT (the
“Agreement”), made as of this 1st day of March, 2006, is entered into by
Bio-Imaging Technologies, Inc., a Delaware corporation with its principal place
of business at 826 Newtown-Yardley Road, Newtown, Pennsylvania 18940 (the
“Company”), and Mark L. Weinstein (the “Employee”).

The Company desires to employ the Employee, and the Employee desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties to this
Agreement, the parties agree as follows:

1. Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on March 1, 2006 (the “Commencement
Date”) and ending on February 28, 2009 (such period, as it may be extended, the
“Employment Period”), unless sooner terminated in accordance with the provisions
of Section 4.

2. Title; Capacity. The Employee shall serve as President and Chief Executive
Officer or in such other reasonably comparable position as the Company or its
Board may determine from time to time. The Employee shall be based at the
Company’s headquarters in Newtown, Pennsylvania, or such place or places in the
continental United States as the Board shall determine. The Employee shall be
subject to the supervision of, and shall have such authority as is delegated to
the Employee by, the Board or such officer of the Company as may be designated
by the Board.

The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board or its designee shall from time to time reasonably
assign to the Employee. The Employee agrees to devote his entire business time,
attention and energies to the business and interests of the Company during the
Employment Period. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company. The Employee
further agrees to abide by the applicable rules, practices, policies,
restrictions and principles outlined by the Board in its’ Corporate Policy
Governance Manual and amendments adopted thereto.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
of $305,000 for the one-year period commencing on the Commencement Date. Such
salary may be subject to cost of living or other increases thereafter as
determined by the Board.



--------------------------------------------------------------------------------

3.2 Fringe Benefits. The Employee shall be entitled to participate in all bonus
and benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him eligible to participate, including, but
not limited to, a car allowance not to exceed $750 per month. The Employee shall
be entitled to four (4) weeks paid vacation per year, to be taken at such times
as may be approved by the Board or its designee.

3.3 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to limitations, adopted by the Company or the Board
from time to time.

3.4 Bonuses; Incentive Compensation.

(a) The Employee shall be eligible to receive, at the sole discretion of the
Board, an annual bonus (the “MIP Bonus”) up to a maximum amount equal to 50% of
the Employee’s annual base salary upon the achievement of certain milestones as
set forth in an annual Management Incentive Plan, to be mutually agreed upon and
attached hereto upon Board approval (the “Management Incentive Plan”). The
specific annual milestones will be set each year by the Board following
consultation with the Employee. Notwithstanding the foregoing, unless otherwise
waived by the Board, the Employee shall not be eligible to receive the MIP Bonus
if the Company has not achieved pre-tax earnings for that applicable fiscal
year.

(b) In addition to Section 3.4(a) above, for each fiscal year during the
Employment Period, the Employee may be entitled to receive an equity bonus in
the form of up to 25,000 shares of the Company’s common stock per year (the
“Stock Award”). The Board, in its sole discretion, may adjust the Stock Award
upward or downward based upon the results of the Management Incentive Plan. The
Employee shall earn the Stock Award provided only if: (i) the Employee remains
in the Company’s employ through the close of that fiscal year; and (ii) the
financial and non-financial milestones and targets set forth in the Management
Incentive Plan in effect for that fiscal year are attained (unless such
provision is otherwise waived by the Board in its sole discretion). The shares
earned for any such fiscal year shall be issued to the Employee within three
(3) business days following the Company’s release of the financial results for
that year (but in all events within two and one-half months following the close
of that year), subject to the Company’s collection of the applicable withholding
taxes; provided, however, that should not be administratively possible, by
reason of unforeseeable events, to effect the payment within such two and
one-half month period, the payment shall be made as soon thereafter as
administratively practicable. Such tax withholding shall be effected by the
Company’s withholding, from the shares otherwise issuable to the Employee at
that time, that number of shares with a then current fair market value equal to
the Company’s minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income, and accordingly only the number of shares of the Company’s common stock,
net of such withholding, shall be issued to the Employee. In no event shall the
Employee accrue any right or entitlement to the share bonus for any fiscal year
unless and until both the foregoing service and performance requirements for
that year are in fact attained.

 

2



--------------------------------------------------------------------------------

(c) The number of shares of the Company’s common stock to which the Employee may
become entitled pursuant to Paragraph 3(b) shall be appropriately adjusted in
the event of any stock split, stock dividend, combination or exchange of shares,
recapitalization or other similar transaction affecting the outstanding shares
of the Company’s common stock without the Company’s receipt of consideration.

(d) Notwithstanding any other provision in this Agreement, the Employee shall
receive a cash bonus of $65,000 to be paid upon execution of this Agreement.

3.5 Rabbi Trust. During each year of the Employment Period, the Employee may
elect to defer up to 100% of any amounts received pursuant to the Management
Incentive Plan into a non-qualified deferral plan, commonly known as a “Rabbi
Trust”, created for the benefit of the Employee. Each such election shall be
effective only if made in compliance with the applicable deferral election
requirements of Section 409A of the Internal Revenue Code, as amended (the
“Code”).

3.6 Withholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholding taxes.

4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

4.1 Expiration of the Employment Period;

4.2 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Employee, which notice shall identify
the Cause upon which the termination is based. For the purposes of this
Section 4.2, “Cause” shall mean (a) a good faith finding by the Company that
(i) the Employee has repeatedly failed to perform his assigned duties for the
Company, or (ii) the Employee has engaged in dishonesty, gross negligence or
misconduct, or (b) the conviction of the Employee of, or the entry of a pleading
of guilty or nolo contendere by the Employee to, any crime involving moral
turpitude or any felony;

4.3 At the election of the Employee, for Good Reason (as defined below),
immediately upon written notice by the Employee to the Company, which notice
shall identify the Good Reason upon which the termination is based. For the
purposes of this Section 4.3, “Good Reason” for termination shall mean (i) a
material adverse change in the Employee’s authority, duties or compensation
without the prior written consent of the Employee (provided that neither the
hiring of a chief operating officer nor the hiring of a chief financial officer
by the Company and the relinquishment of such title and associated duties by the
Employee shall constitute Good Reason hereunder), (ii) a material breach by the
Company of the terms of this Agreement, which breach is not remedied by the
Company within 10 days following written notice from the Employee to the Company
notifying it of such breach or (iii) the relocation of the Employee’s place of
work more than 50 miles from the Company’s current executive offices.

4.4 Upon the death or disability of the Employee. As used in this Agreement, the
term “disability” shall mean the inability of the Employee, due to a physical or
mental

 

3



--------------------------------------------------------------------------------

disability, for a period of 90 days, whether or not consecutive, during any
360-day period, to perform the services contemplated under this Agreement, with
or without reasonable accommodation as that term is defined under state or
federal law. A determination of disability shall be made by a physician
satisfactory to both the Employee and the Company; provided, that, if the
Employee and the Company do not agree on a physician, the Employee and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties;

4.5 At the election of either party, upon not less than 180 days’ prior written
notice of termination.

5. Effect of Termination.

5.1 At-Will Employment. If the Employment Period expires pursuant to Section 1
hereof, then, unless the Company notifies the Employee to the contrary, the
Employee shall continue his employment on an at-will basis following the
expiration of the Employment Period. Such at-will employment relationship may be
terminated by either party at any time and shall not be governed by the terms of
this Agreement.

5.2 Payments Upon Termination.

(a) In the event the Employee’s employment is terminated pursuant to
Section 4.1, Section 4.2, Section 4.4 or by the Employee pursuant to
Section 4.5, the Company shall pay to the Employee the compensation and benefits
otherwise payable to him under Section 3 through the last day of his actual
employment by the Company.

(b) In the event the Employee’s employment is terminated by the Employee
pursuant to Section 4.3 or by the Company pursuant to Section 4.5, then the
following provisions shall apply:

(i) The Company shall continue to pay to the Employee his salary as in effect on
the date of such termination for a period of 120 days following the date of such
termination.

(ii) The Company shall pay, in a series of four equal monthly installments,
beginning one month after such termination date (subject to any required
deferral under subparagraph (v) below), an amount equal in the aggregate to the
annual bonus paid to him for the fiscal year immediately prior to the fiscal
year in which his termination date occurs.

(iii) Should the Employee elect under Code Section 4980B to continue health care
coverage under the Company’s group health plan for himself, his spouse and his
eligible dependents following such termination date, then the Company shall
provide such continued health care coverage at the Company’s expense until the
earlier of (i) the expiration of the 120-day period measured from the date of
such termination date or (ii) the first date the Employee is covered under
another employer’s heath benefit program which provides substantially the same
level of benefits without exclusion for pre-existing medical conditions. Should
the Company’s provision of such continued health care coverage result in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Employee or his spouse or other eligible dependent, then the
Employee and his spouse and dependents shall

 

4



--------------------------------------------------------------------------------

each be responsible for the payment of the income and employment tax liability
resulting from such coverage, and the Company will not provide any tax gross-up
payments to the Employee (or any other person) with respect to such income and
employment tax liability.

(iv) The Company shall make a lump sum cash payment, not to exceed $5,000, to
cover the cost of any other benefits to which the Employee would have been
entitled under Section 3.2 of this Agreement had he continued in employment for
an additional 120 days following such termination date. Such payment shall be
made to the Employee on the date of his termination or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which such termination occurs or (if later) the 15th day of the
third calendar month following such termination date.

(v) Notwithstanding any provision to the contrary in this Agreement, no payments
or benefits to which the Employee may become entitled under this Section 5.2(b)
shall be made or provided to him prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of his “separation from service”
with the Company (as determined in accordance with the provisions of Code
Section 409A and the proposed or final Treasury Regulations thereunder) or
(ii) the date of his death, if the Employee is are deemed at the time of such
separation from service to be a “key employee” within the meaning of that term
under Code Section 416(i) and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this subparagraph (v) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or reimbursed to the Employee in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

The payment to the Employee of the amounts payable under this Section 5.2(b)
shall constitute the sole remedy of the Employee in the event of a termination
of the Employee’s employment in the circumstances set forth in this
Section 5.2(b). The Employee shall not be entitled to any payments under this
Section 5.2(b) unless and until the Employee executes a general release and
waiver in a form satisfactory to the Board.

5.3 Survival. The provisions of Sections 5.2(b) and 6 shall survive the
termination of this Agreement.

6. Non-Competition and Non-Solicitation. The Employee affirms that the form of
Invention Assignment and Confidential Information Agreement and form of
Non-Competition and Non-Solicitation Agreement, substantially in the form
attached hereto as Exhibit A and Exhibit B, respectively, remain in full force
and effect as of the dated hereof.

7. Other Agreements.

7.1 Prior Agreements. The Employee represents that his performance of all the
terms of this Agreement and the performance of his duties as an employee of the
Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
nondisclosure or non-competition agreement). Any agreement to which the Employee
is a party relating to nondisclosure, non-competition or non-solicitation of
employees or customers is listed on Schedule B attached hereto.

 

5



--------------------------------------------------------------------------------

7.2 Executive Retention Agreement. Upon execution of this Agreement, the Company
and the Employee shall enter into the Executive Retention Agreement attached
hereto as Exhibit C; provided, however, that if the Employee is terminated for
any reason, and such termination triggers a payment (including benefits) to the
Employee pursuant to the Executive Retention Agreement, then the Employee shall
receive payments (including benefits) solely pursuant to the Executive Retention
Agreement and not pursuant to this Agreement.

8. Miscellaneous.

8.1 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 8.1.

8.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

8.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

8.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania (without reference
to the conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Pennsylvania (or, if
appropriate, a federal court located within Pennsylvania), and the Company and
the Employee each consents to the jurisdiction of such a court. The Company and
the Employee each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

8.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business; provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him. Notwithstanding the foregoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s assets or
business, then

 

6



--------------------------------------------------------------------------------

for purposes of this Agreement, the term “Company” shall mean and refer to the
business of the Company as it existed immediately prior to such event and as it
subsequently develops and not to the third party’s other businesses.

8.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

8.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

8.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

7



--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, HAS HAD A
FULL OPPORTUNITY TO REVIEW THIS AGREEMENT AND CONSULT WITH COUNSEL AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

BIO-IMAGING TECHNOLOGIES, INC. By:  

/s/ David E. Nowicki

Name:   David E. Nowicki Title:   Chairman of the Board EMPLOYEE

/s/ Mark L. Weinstein

Mark L. Weinstein

[Signature Page to Renewal, Amendment and Restatement of Employment Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Management Incentive Plan



--------------------------------------------------------------------------------

SCHEDULE B

Prior Agreements

None.



--------------------------------------------------------------------------------

EXHIBIT A

Invention Assignment and Confidential Information Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Non-Competition and Non-Solicitation Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Executive Retention Agreement